Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/02/2019. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities: the phrase “capable” in line 4 should be cancelled because the recitation that an element is "capable of" performing a function is not a positive limitation but only requires the ability to so perform.  Appropriate correction is required.

Claim 1 is objected to because of the following informalities:  the phrase “analyte capture” in lines 5 and 6 should be amended to read –the analyte--.  Appropriate correction is required.

Claim 3 is objected to because of the following informalities:  the phrase “analyte capture” in line 4 should be amended to read –the analyte--.  Appropriate correction is required.

Claim 5 is objected to because of the following informalities:  the phrase “analyte capture” in line 4 should be amended to read –the analyte--.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “a biofluid” in line 7 should be amended to read –the biofluid--.  Appropriate correction is required.

Claim 6 is objected to because of the following informalities:  the phrase “plurality of aptamer sensing elements” in line 13 should be amended to read –the plurality of aptamer sensing elements--.  Appropriate correction is required.

Claim 9 is objected to because of the following informalities:  the phrase “is attached” in line 4 should be amended to read –are attached--.  Appropriate correction is required.

Claim 10 is objected to because of the following informalities:  the phrase “the selected aptamer sequence” should be amended to read –a selected aptamer sequence--.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  the phrase “biofluid” in line 4 should be amended to read –the biofluid--.  Appropriate correction is required.

Claim 16 is objected to because of the following informalities:  the phrase “a concentration value” in line 2 should be amended to read –the concertation value--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative 

Claim 1 recite the limitation “an electrode” in line 11 and “the electrode” in lines 13 and 18, and “the electrode” in claim 5, line 2, these limitations are not defined by the claims, which renders the claims indefinite. One of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure if these limitations are the same and/or different than the claimed “electrode” in claim 1, line 10. The scope of the claim remains indeterminate because of the claimed “an electrode” in line 11 and “the electrode” in lines 13 and 18, and “the electrode” in claim 5, line 2.

Claim 1 recite the limitation “the configuration” in line 12, this limitation is not defined by the claims which renders the claims indefinite. One with ordinary skill in the art isn’t sure if the claimed “the configuration” in line 12 refers to the “first configuration” or the “second configuration” in line 5. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “the configuration”. 

Claim 2 recite the limitation “the aptamer” in line 2, this limitation is not defined by the claims which renders the claims indefinite. One with ordinary skill in the art isn’t sure if the claimed “the aptamer” refers to the “aptamer sensing elements” or the “selected 

Claim 6 recite the limitation “a signal” in line 12, this limitation is not defined by the claims which renders the claims indefinite. One with ordinary skill in the art isn’t sure if the claimed “a signal” in line 12 is the same and/or different than the claimed “first signal” in line 6 As broadly as claimed the scope of the claim is indeterminate with respect to the claimed “a signal” in line 12.

Claim 9 recite the limitation “plurality of functional groups” this limitation is not defined by the claim, which renders the claim indefinite. The disclosures of “plurality of functional groups” in the Specification is (the second configuration, to thereby generate the second, capture signal eT.sub.B for an extended period of time. One or more additional functional groups, or non-native bases, may be added to the linking strands 242, 244 to increase the strength of the bond between the linked strands, and to further prevent release of the analyte 260, par.0044), this is not a specific definition that imparts weight to the claim language.  It also doesn’t change the fact that under the broadest reasonably interpretation one with ordinary skill in the art isn’t sure what the claimed “plurality of functional groups” must or must not include, or groups of which parameters. The scope of the claim remains indeterminate because of the claimed “plurality of functional groups”.

Claim 12 recite the limitations “an electrode” in line 3, “an electrical signal” in line 3, “a subset of the plurality of aptamer sensing elements” in line 4, “an aggregated signal” in line 5, and “signal threshold” in line 6, these limitations are not defined by the claims, which renders the claims indefinite. One with ordinary skill in the art isn’t sure if the claimed “an electrode”, “an electrical signal”, “a subset of the plurality of aptamer sensing elements”, “an aggregated signal”, and “signal threshold” are the same and/or different than the claimed “electrode”, “an electrical signal”, “a subset of the plurality of aptamer sensing elements”, “an aggregated signal” and “one or more signal threshold”, respectively, in claim 6. As broadly as claimed the scope of the claim is indeterminate with respect to the claimed limitations above.

Claim 1 recites the limitation "the electrode" in line 10.  There is insufficient antecedent basis for this limitation in the claim. 

Claim 3 recites the limitation "the primers" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAY A ABOUELELA whose telephone number is (571)270-7917. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 5712725596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAY A ABOUELELA/Primary Examiner, Art Unit 3791